 

Moody National REIT I, Inc. 10-Q [mnrti-10q_033116.htm]

 

EXHIBIT 10.1

 

AMENDMENT NO. 6

TO THE

AMENDED AND RESTATED ADVISORY AGREEMENT

 

This Amendment No. 6 to the Amended and Restated Advisory Agreement (this
“Amendment”) is made and entered into as of March 24, 2016, and to be effective
on April 15, 2016, by and among Moody National REIT I, Inc., a Maryland
corporation (the “Company”), Moody National Operating Partnership I, L.P., a
Delaware limited partnership (the “Operating Partnership”), Moody National
Advisor I, LLC, a Delaware limited liability company (the “Advisor”), and,
solely in connection with the obligations set forth in Section 13 of the
Advisory Agreement (as defined below), Moody National Realty Company, L.P., a
Texas limited partnership (“Moody National”). The Company, the Operating
Partnership, the Advisor and Moody National are collectively referred to herein
as the “Parties.” Capitalized terms used but not defined herein shall have the
meaning set forth in the Advisory Agreement (as defined below).

 

W I t n e s s e t h

 

WHEREAS, the Parties previously entered into that certain Amended and Restated
Advisory Agreement, dated and effective as of August 14, 2009 (as subsequently
amended, the “Advisory Agreement”), which provides for, among other matters, the
management of the Company’s and the Operating Partnership’s day-to-day
activities by the Advisor;

 

WHEREAS, the initial term of the Advisory Agreement was for a one year term
which agreement may be renewed for an unlimited number of successive one year
terms;

 

WHEREAS, the Parties previously agreed to extend the term of the Advisory
Agreement to April 15, 2016; and

 

WHEREAS, pursuant to Section 16 (Term of the Agreement) of the Advisory
Agreement, the Parties desire to amend the Advisory Agreement pursuant to this
Amendment in order to renew the term of the Advisory Agreement for an additional
one year term.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I

 

AMENDMENT

 

In order to give effect to the Parties’ agreement to renew the term of the
Advisory Agreement for an additional one year term, the Parties agree as
follows:

 

Section 1.1 Renewal of Advisory Agreement. Pursuant to Section 16 of the
Advisory Agreement, the Parties hereby renew the term of the Advisory Agreement
effective as of April 15, 2016 for an additional one year term ending on April
15, 2017.

 

 1 

 



 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.1 Continued Effect. Except as specifically set forth herein, all other
terms and conditions of the Advisory Agreement shall remain unmodified and in
full force and effect, the same being confirmed and republished hereby. In the
event of any conflict between the terms of the Advisory Agreement and the terms
of this Amendment, the terms of this Amendment shall control.

 

Section 2.2 Counterparts. The Parties may sign any number of copies of this
Amendment. Each signed copy shall be an original, but all of them together
represent the same agreement. Delivery of an executed counterpart of a signature
page of this Amendment or any document or instrument delivered in connection
herewith by telecopy or other electronic method shall be effective as delivery
of a manually executed counterpart of this Amendment or such other document or
instrument, as applicable.

 

Section 2.3 Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware.

 

[Signatures on following page] 



 2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 



  MOODY NATIONAL REIT I, INC.                   By: /s/ Brett Moody   Name:
Brett Moody   Title: President                   MOODY NATIONAL OPERATING
PARTNERSHIP I, L.P.           By: MOODY NATIONAL REIT I, INC., its general
partner                     By: /s/ Brett Moody     Name: Brett Moody     Title:
President                           MOODY NATIONAL ADVISOR I, LLC              
    By: /s/ Brett Moody   Name: Brett Moody   Title: President



  Solely in connection with the obligations set forth in Section 13 of the
Advisory Agreement:                   MOODY NATIONAL REALTY COMPANY, L.P.      
            By: /s/ Brett Moody   Name: Brett Moody   Title: President



 3 



